Citation Nr: 1456256	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  14-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease from January 5, 2010 to January 17, 2011.

2.  Entitlement to an initial disability rating in excess of 20 percent for tremor of the left upper extremity, residual of Parkinson's disease, for the period from January 18, 2011.

3.  Entitlement to an initial disability rating in excess of 10 percent for tremor of the right upper extremity, residual of Parkinson's disease, for the period from January 18, 2011.

4.  Entitlement to an initial disability rating in excess of 10 percent for tremor of the left lower extremity, residual of Parkinson's disease, for the period from January 18, 2011.

5.  Entitlement to a compensable initial disability rating for muscle rigidity of the left lower extremity, residual of Parkinson's disease, for the period from January 18, 2011.

6.  Entitlement to a compensable initial disability rating for speech disorder, residual of Parkinson's disease, for the period from January 18, 2011.

7.  Entitlement to a compensable initial disability rating for impairment of facial nerves, residual of Parkinson's disease, for the period from January 18, 2011.

8.  Entitlement to a compensable initial disability rating for erectile dysfunction, residual of Parkinson's disease, for the period from December 2, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision the RO granted service connection for Parkinson's disease and assigned an initial disability rating of 30 percent effective from January 5, 2010.

Following the November 2010 rating decision, in December 2010 the Veteran submitted a statement in support of claim in which he requested "to reopen my claim for increased rating" for the Parkinson's Disease.  In response the RO issued a rating decision in May 2011 that continued the 30 percent rating for Parkinson's disease; after which the Veteran submitted a notice of disagreement in August 2011 appealing as to the rating of 30 percent without reference to a specific rating decision, thereby initiating the current appeal.  In the June 2014 statement of the case, the RO considered the appeal as arising from the May 2011 decision. 

However, the appeal arises from the November 2010 rating decision granting service connection and assigning the initial 30 percent rating effective from January 5, 2010, because lay statements and VA treatment records submitted within the one-year period following that decision are new and material.  See 38 C.F.R. § 3.156(b) (2014).  Therefore, the November 2010 rating decision did not become final, and is properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  Notably, the November 2010 rating decision was not final otherwise at the time the Veteran filed his notice of disagreement in August 2011.  38 C.F.R. § 20.302 (2014).

In a June 2014 rating decision, the RO bifurcated the 30 percent initial rating assigned for Parkinson's disease (effective from January 5, 2010 to January 17, 2011), into separate ratings for separate chronic conditions as residual or product of the Parkinson's disease for which the RO granted service connection in that decision, all effective from January 18, 2011; except for erectile dysfunction for which the RO granted service connection and a noncompensable initial rating effective from December 2, 2013.  This is reflected in the issues listed above.

The Veteran testified before the undersigned Veterans Law Judge at a video-conference Board hearing in December 2014.

The issues of entitlement to a disability rating in excess of 30 percent for adjustment disorder with depressed mood associated with Parkinson's disease, and entitlement to service connection for an eye condition, have been raised by the record in a December 2014 hearing transcript, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's December 2014 hearing he and his wife testified that his Parkinson's disease neurological residuals had worsened since the last VA examination, which was in December 2013.  As the evidence suggests a material change in the residuals of the Parkinson's disease since the last VA examination, a reexamination under 38 C.F.R. § 3.327 is warranted.  

Any outstanding VA or other medical records of treatment for the residuals of Parkinson's disease must be requested prior to examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding records of VA or private treatment pertinent to the Veteran's service-connected residuals of Parkinson's disease, including tremor of the left and right upper extremities, tremor or muscle rigidity of the left lower extremity, speech impairment, facial nerve impairment, erectile dysfunction, and any other potentially associated neurologic impairment. 

2.  Thereafter,  the RO should arrange for the Veteran to be examined by an appropriate medical specialist to determine the nature, extent, and severity of the Veteran's service-connected Parkinson's disease, including the service-connected (i) tremor of the left upper extremity, (ii) tremor of the right upper extremity, (iii) tremor of the left lower extremity, (iv) muscle rigidity of the left lower extremity, (v) speech disorder, (vi) impairment of facial nerves, (vii) erectile dysfunction, and any other separate residual/neuropathic symptomatology of the Veteran's Parkinson's disease, which the examiner must identify, to include any associated eye condition.  

The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner must perform all indicated tests and studies necessary for a complete evaluation of the service-connected Parkinson's disease, and report all pertinent findings.  If the examiner identifies Parkinson's disease symptoms outside his field of expertise, referral for appropriate clinical evaluation should be made.

The examiner must identify all of the Veteran's Parkinson's disease symptoms; indicate the frequency, severity, or duration of those symptoms; and opine as to the extent to which they impact on his ability to work.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Then, adjudicate the claim on appeal.  If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

